DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 30, 2021 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meade et al. (U.S. Patent No. 9,269,888 B2).
Regarding claim 1, Meade discloses a memory device, comprising: 
a bottom electrode (FIG. 3: 105, see col. 12, line 10); 

a magnetic tunnel junction (MTJ) on the conductive layer (FIG. 3: 100, see col. 11, line 30), the MTJ comprising: 
a fixed magnet (FIG. 3: 110, see col. 11, line 47); 
a free magnet (FIG. 3: 120, see col. 11, line 47); and 
a tunnel barrier between the fixed and the free magnet (FIG. 3: 130, see col. 11, line 48).
	Regarding claim 6, Meade discloses a layer of ruthenium on the conductive layer (FIG. 3: 180, see col. 12, line 20; see also col. 9, line 61-62 disclosing the seed material may be a ruthenium layer).
	Regarding claim 17, Meade discloses a system, comprising:
	a transistor above a substrate (FIG. 10: 1003, see col. 18, line 61), the transistor comprising: 
a drain contact coupled to a drain (Meade does not explicitly disclose a drain and drain contact, however the circuit diagram of the transistor 1003 in FIG. 10 has a source connected to 1006 and drain connected to 1002 with a gate therebetween); 
a source contact coupled to a source (FIG. 10: source coupled to 10006, see col. 18, line 63); 
a gate contact coupled to a gate (FIG. 10: not explicitly taught, but inherent to the transistor); and 
a bottom electrode coupled to the drain contact (FIG. 10: 1002 includes bottom electrode 105 as seen in FIG. 3); 
a memory device, coupled with the drain contact, the memory device comprising: 
a bottom electrode (FIG. 3: 105, see col. 12, line 10); 

a magnetic tunnel junction (MTJ) on the conductive layer (FIG. 3: 100, see col. 11, line 30), the MTJ comprising: 
a fixed magnet (FIG. 3: 110, see col. 11, line 47); 
a free magnet (FIG. 3: 120, see col. 11, line 47); and 
a tunnel barrier between the fixed and the free magnet (FIG. 3: 130, see col. 11, line 48).
Regarding claim 19, Meade discloses a power supply connected to the transistor (FIG.  12: 1204, see col. 20, line 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meade et al. (U.S. Patent No. 9,269,888 B2) in view of Oikawa et al. (U.S. Patent No. 10,388,343 B2).
Regarding claim 2, Meade is silent in regards to 5-70 atomic percent of tungsten.
Oikawa discloses a Ru-W alloy in an MTJ device with 15-30 atomic percent of tungsten (see col. 6, line 47-52). This range of Oikawa lies within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the Oikawa to make the alloy of Meade such that tungsten is within the claimed range. The motivation to do so is that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 3, Meade is silent in regards to the balance of the conductive layer is predominantly ruthenium.
Oikawa discloses the balance of the conductive layer is predominantly ruthenium (see col. 6, lines 47-52; Oikawa teaches a range of 15-30% for W).This range of Oikawa lies within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the Oikawa to make the alloy of Meade such that tungsten is within the claimed range. The motivation to do so is that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, Meade is silent in regards to the balance of the conductive layer is not more than 50% tungsten and the balance is substantially ruthenium.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meade et al. (U.S. Patent No. 9,269,888 B2).
Regarding claim 5, the embodiment of Meade discussed above does not explicitly teach the conductive layer is on a layer of predominantly tungsten.
However, Meade discloses in a different embodiment the conductive layer is on a layer of predominantly tungsten (FIG. 4: 140, see col. 13, line 12 disclosing intermediary region 140 overlying electrode 105; see also col. 15, lines 29-30 disclosing 140 may be W). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the layer of FIG. 4 to the teachings of FIG. 3 so as to inhibit diffusion of species between the lower electrode and the overlying materials (see col. 13, line 14).
Regarding claim 7, Meade discloses a layer of ruthenium on the conductive layer (FIG. 3: 180, see col. 12, line 20; see also col. 9, line 61-62 disclosing the seed material may be a ruthenium layer).
The embodiment of Meade discussed above does not explicitly teach the conductive layer is on a layer of predominantly tungsten.
However, Meade discloses in a different embodiment the conductive layer is on a layer of predominantly tungsten (FIG. 4: 140, see col. 13, line 12 disclosing intermediary region 140 overlying electrode 105; see also col. 15, lines 29-30 disclosing 140 may be W). It would have .
Claims 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meade et al. (U.S. Patent No. 9,269,888 B2) in view of Liu et al. (U.S. Patent No. 10,014,465 B1).
Regarding claim 5, Meade does not explicitly disclose the conductive layer is on a layer of predominantly tungsten.
Liu discloses a lattice matching layer that is a multilayer stack wherein the lower layer can be tungsten (FIG. 7: 16b, see col. 8, line 56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Liu to the teachings of Meade such that 160 of Meade overlies 16b of Liu. The motivation to do so is block the structural influence of processing on the MTJ layers (see col. 8, line 39).
Regarding claim 8, Meade, as previously modified by Liu, discloses the predominantly W layer is a first layer of a bilayer further comprising a second layer, the second layer further comprising predominantly ruthenium (see col. 8, line 56, layer 16b can be a multilayer stack comprised of a number of materials; it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select Ru, and W, from those materials such that the bilayer includes a predominately ruthenium and predominantly tungsten layer because the selection of a known material for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 9, Meade, as previously modified by Liu, discloses the bilayer is one of a plurality of bilayers wherein the number of bilayers is 1 (under the broadest reasonable interpretation Liu’s disclosure of multilayer stack of W and Ru includes the scenario in which there is only one repetition; this reads upon Applicant’s claimed range).
Regarding claim 10, Meade, as previously modified by Liu, discloses the layer of tungsten and layer of ruthenium together have a thickness of between 20 and 100 nm (see col. 9, line 8). Applicant claims specific ranges for the thickness of the tungsten and thickness of ruthenium layers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the layer thicknesses and arrive at the claim 10 limitations. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meade et al. (U.S. Patent No. 9,269,888 B2) in view of Park et al (U.S. Patent No. 10,453,510 B2).
Regarding claim 11, Meade discloses a seed layer on the first electrode (FIG. 3: 180). Meade is silent in regards to a FCC <111> crystal texture.
Park discloses a seed layer having a FCC <111> crystal texture (FIG. 1: 130, see col. 8, line 57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the seed of Park to the teachings of Meade so as to facilitate growth of magnetic layers in that direction leading to high magnetoresistance ratios (see col. 6, line 17-20). 
Regarding claim 12, Meade, as previously modified by Park, discloses the seed layer comprises platinum (see col. 8, line 17).
Park discloses the seed layer having a thickness of between 1 and 3 nm (see col. 8, line 65). This range lies inside Applicant’s claimed range of between 0.2 and 5 nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the Park to make the thickness within the claimed range. The motivation to do so is that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meade et al. (U.S. Patent No. 9,269,888 B2) in view of Tahmasebi et al. (U.S. pub. No. 2017/0125664 A1).
Regarding claim 18, Meade, in the FIG. 3 embodiment, does not disclose the claimed elevational relationships. However, FIG. 4 of Meade discloses the fixed magnet is above the bottom electrode, the tunnel barrier is above the fixed magnet and the free magnet is above the tunnel barrier (FIG. 4: 110 above 105; 130 above 110; 120 above 130). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrive at the claim 4 configuration so as to form a bottom-pinned cell (see col. 12, line 53).
Meade is silent in regards to the bottom electrode is above the drain contact.
Tahmasebi discloses the bottom electrode is above the drain contact (FIG. 7: 1110 located above the drain, see paragraph 0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Tahmasebi to the teachings of Meade so as to form the system though a single FEOL process (see paragraph 0063-0073).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819